
	
		I
		112th CONGRESS
		1st Session
		H. R. 1781
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mrs. McCarthy of New
			 York (for herself, Ms. Wasserman
			 Schultz, Mr. Conyers,
			 Mr. Scott of Virginia,
			 Mr. Ackerman,
			 Ms. Norton,
			 Mr. Grijalva,
			 Mr. Honda,
			 Ms. Brown of Florida,
			 Mrs. Capps,
			 Mr. Towns,
			 Mr. Serrano,
			 Mr. Nadler,
			 Mr. Ellison,
			 Mr. Connolly of Virginia,
			 Mr. Tierney,
			 Mr. Cicilline,
			 Ms. Chu, Mr. Rothman of New Jersey,
			 Mr. Deutch,
			 Mr. Quigley,
			 Mr. Stark,
			 Mr. Moran,
			 Mr. Olver,
			 Mr. Johnson of Georgia,
			 Ms. Matsui,
			 Mrs. Maloney,
			 Mr. Fattah,
			 Mr. Holt, Mr. Farr, and Mr.
			 Engel) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure that all individuals who should be prohibited
		  from buying a firearm are listed in the national instant criminal background
		  check system and require a background check for every firearm
		  sale.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Fix Gun Checks Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Ensuring that all individuals who should be prohibited
				from buying a gun are listed in the National Instant Criminal Background Check
				System
					Sec. 101. Penalties for States that do not make data
				electronically available to the National Instant Criminal Background Check
				System.
					Sec. 102. Requirement that Federal agencies certify that they
				have submitted to the National Instant Criminal Background Check System all
				records identifying persons prohibited from purchasing firearms under Federal
				law.
					Sec. 103. Adjudicated as a mental defective; mental health
				assessment plan.
					Sec. 104. Clarification that Federal court information is to be
				made available to the National Instant Criminal Background Check
				System.
					Title II—Requiring a background check for every firearm
				sale
					Sec. 201. Purpose.
					Sec. 202. Firearms transfers.
					Sec. 203. Effective date.
					Title III—GAO study
					Sec. 301. GAO study of the implementation of the NICS
				Improvements Amendments Act of 2007.
				
			IEnsuring that all
			 individuals who should be prohibited from buying a gun are listed in the
			 National Instant Criminal Background Check System
			101.Penalties for
			 States that do not make data electronically available to the National Instant
			 Criminal Background Check System
				(a)AmendmentsSection 104(b) of the NICS Improvement
			 Amendments Act of 2007 (18 U.S.C. 922 note) is amended—
					(1)by amending
			 paragraph (2) to read as follows:
						
							(2)Mandatory
				reductionsNotwithstanding
				paragraph (1)—
								(A)for the first
				fiscal year beginning after the date that is one year after the date of
				submission of the report required under section 301(b) of the
				Fix Gun Checks Act of 2011, and
				each of the 4 succeeding fiscal years, the Attorney General shall withhold 15
				percent of the amount that would otherwise be allocated to a State under
				section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42
				U.S.C. 3755) if the State provides less than 75 percent of the records required
				to be provided under sections 102 and 103; and
								(B)after the expiration of the period referred
				to in subparagraph (A), the Attorney General shall withhold 25 percent of the
				amount that would otherwise be allocated to a State under section 505 of the
				Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the
				State provides less than 90 percent of the records required to be provided
				under sections 102 and 103.
								;
				and
					(2)by amending
			 paragraph (3) to read as follows:
						
							(3)Waiver by
				Attorney GeneralIf a State provides substantial evidence, as
				determined by the Attorney General, that the State is making a reasonable
				effort to comply with the requirements of sections 102 and 103, including an
				inability to comply due to court order or other legal restriction, the Attorney
				General may reduce the percentage of—
								(A)the amount
				withheld under paragraph (2)(A) to not less than 5 percent; and
								(B)the amount withheld under paragraph (2)(B)
				to not less than 15
				percent.
								.
					(b)Effective
			 dateThe amendment made by
			 subsection (a)(2) shall take effect on the first day of the first fiscal year
			 beginning after the date that is one year after the date of submission of the
			 report required under section 301(b) this Act.
				102.Requirement
			 that Federal agencies certify that they have submitted to the National Instant
			 Criminal Background Check System all records identifying persons prohibited
			 from purchasing firearms under Federal lawSection 103(e)(1) of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note) is amended by adding at the end
			 the following:
				
					(F)Semiannual
				certification and reporting
						(i)In
				generalThe head of each Federal department or agency shall
				submit to the Attorney General a written certification indicating whether the
				department or agency has provided to the Attorney General the pertinent
				information contained in any record of any person that the department or agency
				was in possession of during the time period addressed by the report
				demonstrating that the person falls within a category described in subsection
				(g) or (n) of section 922 of title 18, United States Code.
						(ii)Submission
				datesThe head of a Federal department or agency shall submit a
				certification under clause (i)—
							(I)not later than
				July 31 of each year, which shall address any record the department or agency
				was in possession of during the period beginning on January 1 of the year and
				ending on June 30 of the year; and
							(II)not later than
				January 31 of each year, which shall address any record the department or
				agency was in possession of during the period beginning on July 1 of the
				previous year and ending on December 31 of the previous year.
							(iii)ContentsA
				certification required under clause (i) shall state, for the applicable
				period—
							(I)the number of
				records of the Federal department or agency demonstrating that a person fell
				within each of the categories described in section 922(g) of title 18, United
				States Code;
							(II)the number of
				records of the Federal department or agency demonstrating that a person fell
				within the category described in section 922(n) of title 18, United States
				Code; and
							(III)for each
				category of records described in subclauses (I) and (II), the total number of
				records of the Federal department or agency that have been provided to the
				Attorney
				General.
							.
			103.Adjudicated as
			 a mental defective; mental health assessment plan
				(a)DefinitionSection 921(a) of title 18, United States
			 Code, is amended by adding at the end the following:
					
						(36)The term adjudicated as a mental
				defective means, with respect to a person, that—
							(A)a
				court, board, commission, or other lawful authority has determined, as a result
				of marked subnormal intelligence, mental illness, incompetency, or disease of
				the person, that the person—
								(i)is a danger to himself or
				others;
								(ii)lacks the mental capacity to
				contract or manage his own affairs; or
								(iii)be compelled to receive services,
				including counseling, medication, or testing to determine compliance with
				prescribed medications, but not including testing for use of alcohol or for
				abuse of any controlled substance or other drug;
								(B)the person has been found insane by a court
				in a criminal case;
							(C)the person has been found incompetent
				to stand trial; or
							(D)the person has been found not guilty
				by reason of lack of mental responsibility pursuant to articles 50a and 72b of
				the Uniform Code of Military Justice (10 U.S.C. 850a,
				976b).
							.
				(b)Mental Health
			 Assessment Plan for Institutions of Higher EducationPart B of title I of the Higher Education
			 Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the
			 following:
					
						124.Mental Health
				Assessment Plan for Institutions of Higher Education
							(a)Restriction on
				EligibilityEach college, university, or postsecondary
				institution that receives Federal funds under this Act or any form of financial
				assistance under any Federal program, including participation in any federally
				funded or guaranteed student loan program, shall develop and implement, not
				later than 1 year from the date of enactment of this section, a mental health
				assessment plan that, at a minimum, includes—
								(1)a framework
				through which such college, university, or postsecondary institution will
				address the risks posed by students, including full-time students and part-time
				students, who, as a result of apparent mental illness or incompetency, pose a
				safety risk to themselves or others;
								(2)the establishment
				of a team that will assess the mental health needs of, and safety risks posed
				by, any such student, consisting of—
									(A)educators;
									(B)administrators;
									(C)counselors;
				or
									(D)other qualified
				members of the educational community;
									(3)a procedure for
				reporting such students to the team described in paragraph (2);
								(4)a procedure for
				making voluntary referrals for such students to on- and off-campus mental
				health resources;
								(5)a procedure for
				making involuntary referrals for such students to State or local mental health
				authorities for mandatory evaluation, which shall include reporting such
				referrals to a State agency responsible for identifying persons described in
				section 922(g)(4) of title 18, United States Code; and
								(6)a procedure for
				informing and educating the families of students who have been identified as
				posing safety risks to themselves or others.
								(b)Information
				AvailabilityEach college, university, or postsecondary
				institution that provides the plan described in subsection (a) shall make
				available to the students, faculty, and staff at such college, university, or
				postsecondary institution, a copy of the mental health assessment plan required
				under subsection
				(a).
							.
				104.Clarification
			 that Federal court information is to be made available to the National Instant
			 Criminal Background Check SystemSection 103(e)(1) of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note), as amended by section 102 of this
			 Act, is amended by adding at the end the following:
				
					(G)Application to
				Federal courtsIn this paragraph—
						(i)the terms
				department or agency of the United States and Federal
				department or agency include a Federal court; and
						(ii)for purposes of
				any request, submission, or notification, the Director of the Administrative
				Office of the United States Courts shall perform the functions of the head of
				the department or
				agency.
						.
			IIRequiring a
			 background check for every firearm sale
			201.PurposeThe purpose of this title is to extend the
			 Brady Law background check procedures to all sales and transfers of
			 firearms.
			202.Firearms
			 transfers
				(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						932.Background
				checks for firearm transfers by unlicensed persons
							(a)DefinitionsIn
				this section—
								(1)the term
				unlicensed transferee means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to receive
				a firearm from an unlicensed transferor; and
									(2)the term
				unlicensed transferor means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to
				transfer a firearm to an unlicensed transferee.
									(b)Responsibilities
				of transferors other than licensees
								(1)In
				generalIt shall be unlawful for an unlicensed transferor to
				transfer a firearm to an unlicensed transferee, unless the firearm is
				transferred—
									(A)(i)through a licensed
				dealer under subsection (d);
										(ii)through a law enforcement agency
				under subsection (e);
										(iii)after inspecting a permit that
				confirms a background check under subsection (f); or
										(iv)in accordance with an exception
				described in subsection (g); and
										(B)in accordance with
				paragraph (2).
									(2)Criminal
				background checksExcept as provided in subsection (g), an
				unlicensed transferor—
									(A)subject to
				subparagraph (B), may not transfer a firearm to an unlicensed transferee
				until—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(A);
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes a notification described in subsection (e)(4)(A); or
										(iii)the unlicensed
				transferee has presented a permit that confirms that a background check has
				been conducted, as described in subsection (f); and
										(B)may not transfer a
				firearm to an unlicensed transferee if—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes the
				notification described in subsection (d)(3)(B); or
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes the notification described in subsection (e)(3)(B).
										(3)Absence of
				recordkeeping requirementsNothing in this section shall permit
				or authorize the Attorney General to impose recordkeeping requirements on any
				unlicensed transferor.
								(c)Responsibilities
				of transferees other than licensees
								(1)In
				generalIt shall be unlawful for an unlicensed transferee to
				receive a firearm from an unlicensed transferor, unless the firearm is
				transferred—
									(A)(i)through a licensed
				dealer under subsection (d);
										(ii)through a law enforcement agency
				under subsection (e);
										(iii)after inspecting a permit that
				confirms a background check in accordance with subsection (f); or
										(iv)in accordance with an exception
				described in subsection (g); and
										(B)in accordance with
				paragraph (2).
									(2)Criminal
				background checksExcept as provided in subsection (g), an
				unlicensed transferee—
									(A)subject to
				subparagraph (B), may not receive a firearm from an unlicensed transferor
				until—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(A);
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes a notification described in subsection (e)(4)(A); or
										(iii)the unlicensed
				transferee has presented a permit that confirms that a background check
				described in subsection (f) has been conducted; and
										(B)may not receive a
				firearm from another unlicensed transferor if—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(B); or
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes a notification described in subsection (e)(4)(B).
										(d)Background
				checks through licensed dealersA licensed dealer who agrees to
				assist in the transfer of a firearm between unlicensed transferor and an
				unlicensed transferee shall—
								(1)enter such
				information about the firearm as the Attorney General may require by regulation
				into a separate bound record;
								(2)record the
				transfer on a form specified by the Attorney General;
								(3)comply with
				section 922(t) as if transferring the firearm from the inventory of the
				licensed dealer to the unlicensed transferee (except that a licensed dealer
				assisting in the transfer of a firearm under this subsection shall not be
				required to comply again with the requirements of section 922(t) in delivering
				the firearm to the unlicensed transferee) and notify the unlicensed transferor
				and unlicensed transferee—
									(A)of such
				compliance; and
									(B)if the transfer is
				subject to the requirements of section 922(t)(1), of any receipt by the
				licensed dealer of a notification from the national instant criminal background
				check system that the transfer would violate section 922 or State law;
									(4)not later than 31
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which—
									(A)shall be on a form
				specified by the Attorney General by regulation; and
									(B)shall not include
				the name of or other identifying information relating to the unlicensed
				transferor or unlicensed transferee;
									(5)if the licensed
				dealer assists an unlicensed transferor in transferring, at the same time or
				during any 5 consecutive business days, 2 or more pistols or revolvers, or any
				combination of pistols and revolvers totaling 2 or more, to the same unlicensed
				transferee, in addition to the reports required under paragraph (4), prepare a
				report of the multiple transfers, which shall—
									(A)be prepared on a
				form specified by the Attorney General; and
									(B)not later than the
				close of business on the date on which the transfer requiring the report under
				this paragraph occurs, be submitted to—
										(i)the office
				specified on the form described in subparagraph (A); and
										(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
										(6)retain a record of
				the transfer as part of the permanent business records of the licensed
				dealer.
								(e)Background
				checks through law enforcement agenciesA State or local law
				enforcement agency that agrees to assist an unlicensed transferor in carrying
				out the responsibilities of the unlicensed transferor under subsection (b) with
				respect to the transfer of a firearm shall—
								(1)(A)contact the national
				instant criminal background check system under section 922(t); and
									(B)(i)receive an
				identification number as described in section 922(t)(1)(B)(i); or
										(ii)wait the period described in
				922(t)(1)(B)(ii);
										(2)conduct such other
				checks as the agency considers appropriate to determine whether the receipt or
				possession of the firearm by the unlicensed transferee would violate section
				922 or State law;
								(3)verify the
				identity of the unlicensed transferee by—
									(A)examining a valid
				identification document (as defined in section 1028(d)) of the unlicensed
				transferee containing a photograph of the unlicensed transferee; or
									(B)confirming that
				the unlicensed transferor has examined a valid identification document
				described in subparagraph (A);
									(4)notify the
				unlicensed transferor and transferee—
									(A)of the compliance
				by the law enforcement agency with the requirements under paragraphs (1), (2),
				and (3); and
									(B)of any receipt by
				the law enforcement agency of a notification from the national instant criminal
				background check system or other information that the transfer would violate
				section 922 or would violate State law;
									(5)not later than 31
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which—
									(A)shall be on a form
				specified by the Attorney General by regulation; and
									(B)shall not include
				the name of or other identifying information relating to the unlicensed
				transferor or unlicensed transferee;
									(6)if the law
				enforcement agency assists an unlicensed transferor in transferring, at the
				same time or during any 5 consecutive business days, 2 or more pistols or
				revolvers, or any combination of pistols and revolvers totaling 2 or more, to
				the same unlicensed transferee, in addition to the reports required under
				paragraph (5), prepare a report of the multiple transfers, which shall
				be—
									(A)prepared on a form
				specified by the Attorney General; and
									(B)not later 24 hours
				after the transfer requiring the report under this paragraph occurs, submitted
				to—
										(i)the office
				specified on the form described in subparagraph (A); and
										(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
										(7)maintain records
				of the transfer at such place, and in such form, as the Attorney General may
				prescribe.
								(f)Purchase permits
				confirming background checksAn unlicensed transferor may
				transfer a firearm to an unlicensed transferee if the unlicensed transferor
				verifies that—
								(1)the unlicensed transferee has presented to
				a licensed dealer or a law enforcement official a permit or license that allows
				the unlicensed transferee to possess, acquire, or carry a firearm, and the
				licensed dealer or law enforcement official, as the case may be, has verified
				to the unlicensed transferor that the permit or license is valid;
								(2)the permit or
				license was issued not more than 5 years before the date on which the permit or
				license is presented under paragraph (1) by a law enforcement agency in the
				State in which the transfer is to take place;
								(3)the law of the
				State provides that the permit or license is to be issued only after a law
				enforcement official has verified that neither the national instant criminal
				background check system nor other information indicates that possession of a
				firearm by the unlicensed transferee would be in violation of Federal, State,
				or local law; and
								(4)if the permit or
				license does not include a photograph of the unlicensed transferee, the
				unlicensed transferor has examined a valid identification document (as defined
				in section 1028(d)) of the unlicensed transferee containing a photograph of the
				unlicensed transferee.
								(g)ExceptionsUnless
				prohibited by any other provision of law, subsections (b) and (c) shall not
				apply to any transfer of a firearm between an unlicensed transferor and
				unlicensed transferee, if—
								(1)the transfer is a
				bona fide gift between immediate family members, including spouses, parents,
				children, siblings, grandparents, and grandchildren;
								(2)the transfer
				occurs by operation of law, or because of the death of another person for whom
				the unlicensed transferor is an executor or administrator of an estate or a
				trustee of a trust created in a will;
								(3)the transfer is
				temporary and occurs while in the home of the unlicensed transferee, if—
									(A)the unlicensed
				transferee is not otherwise prohibited from possessing firearms; and
									(B)the unlicensed
				transferee believes that possession of the firearm is necessary to prevent
				imminent death or great bodily harm to the unlicensed transferee;
									(4)the transfer is
				approved by the Attorney General under section 5812 of the Internal Revenue
				Code of 1986; or
								(5)upon application
				of the unlicensed transferor, the Attorney General determined that compliance
				with subsection (b) is impracticable because—
									(A)the ratio of the
				number of law enforcement officers of the State in which the transfer is to
				occur to the number of square miles of land area of the State does not exceed
				0.0025;
									(B)the location at
				which the transfer is to occur is extremely remote in relation to the chief law
				enforcement officer (as defined in section 922(s)(8)); and
									(C)there is an
				absence of telecommunications facilities in the geographical area in which the
				unlicensed transferor is located; or
									(6)the transfer is a
				temporary transfer of possession without transfer of title that takes
				place—
									(A)at a shooting
				range located in or on premises owned or occupied by a duly incorporated
				organization organized for conservation purposes or to foster proficiency in
				firearms;
									(B)at a target
				firearm shooting competition under the auspices of or approved by a State
				agency or nonprofit organization; or
									(C)while hunting,
				fishing, or trapping, if—
										(i)the activity is
				legal in all places where the unlicensed transferee possesses the firearm;
				and
										(ii)the unlicensed
				transferee holds any required license or permit.
										(h)Processing
				feesA licensed dealer or law enforcement agency that processes
				the transfer of a firearm under this section may assess and collect a fee, in
				an amount not to exceed $15, with respect to each firearm transfer
				processed.
							(i)RecordsNothing
				in subsection (e)(7) shall be construed to authorize the Attorney General to
				inspect records described in such subsection or to require that the records be
				transferred to a facility owned, managed, or controlled by the United
				States.
							.
				(b)PenaltiesSection
			 924(a)(5) of title 18, United States Code, is amended by inserting or
			 section 932 after section 922.
				(c)Conforming
			 amendmentThe table of sections for chapter 44 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							932. Background checks for
				firearm transfers by unlicensed
				persons.
						
						.
				203.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of enactment of this
			 Act.
			IIIGAO
			 study
			301.GAO study of
			 the implementation of the NICS Improvements Amendments Act of 2007
				(a)StudyThe Comptroller General of the United
			 States shall conduct a study to determine—
					(1)the effects that the NICS Improvements
			 Amendments Act of 2007 (in this section referred to as the NIAA)
			 has had on State reporting to the national instant criminal background check
			 system established under section 103 of the Brady Handgun Violence Prevention
			 Act (in this section referred to as the NICS system);
					(2)which States are
			 in compliance with the NIAA, and which are not;
					(3)any challenges or
			 obstacles that States or local units of government face in complying with the
			 reporting requirements of the NIAA, including challenges or obstacles States
			 face in transmitting mental health records and in providing reportable
			 information on unlawful drug use to the NICS system; and
					(4)the compliance of
			 States with section 105 of the NIAA, including any challenges or obstacles
			 faced by States in doing so.
					(b)Report to the
			 CongressWithin 1 year after the date of the enactment of this
			 Act, the Comptroller General shall submit to the Congress a written report that
			 contains the results of the study required by subsection (a).
				
